DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to the After-Final Amendments/Remarks filed on 22 October, 2021. The amendments have been entered, and Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn (in particular, Applicant’s amendments overcome the rejections set forth, under 35 U.S.C. 112(b) and 35 U.S.C. 103, in addition to the claim objection, in the Final Rejection mailed on 4 August, 2021).
Accordingly, claims 4-6, 9, and 11-17 are allowed (independent claims 4 and 9, at least, noted as being allowable in the Non-Final Rejection mailed on 3 February, 2021 and the Final Rejection mailed on 4 August, 2021), wherein claims 1-3, 7-8, and 10 have been canceled and claim 17 is newly presented incorporating the apparatus structure from claim 9 (noted as being allowable in the Non-Final Rejection mailed on 3 February, 2021 and 4 August, 2021).

Allowable Subject Matter
Claims 4-6, 9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, either alone or in combination, fails to reasonably disclose, teach, or suggest, the claimed invention as characterized by claims 4, 9, 11, and 17 (see specific reasons set forth within the Non-Final Rejection mailed on 3 February, 2021 and the Final Rejection mailed on 4 August, 2021, which provide reasons claims 4 and 9 are allowable, to which claims 11 and 17 require the apparatus’ of claims 4 and 9, respectively). Therefore, the prior art neither anticipates nor renders obvious, absent impermissible hindsight reasoning, the claimed invention. Thus, the invention characterized by claims 4, 9, 11, and 17, and the dependents thereof, are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/28/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763